Dissenting Opinion.
Howard, J.
— While, so far as this case is concerned, taking the facts as correctly found, it would seem that the decision reached in the majority opinion is equitable as between the parties to the appeal; yet I am constrained to believe that the statute was correctly interpreted in the trial court, and consequently that the interpretation *37reached by the majority of my brothers is unwarranted. It appears to me that the statute plainly means that the surveyor, in making assessments for the repairs of ditches, shall make them not only on the same lands but also in the samo relative proportions as the original assessments for construction.
The Legislature, I think, in the enactment of the law, has clearly expressed its intent that after assessments have once been made and confirmed for the construction of a ditch, then, in- assessing expenses thereafter for the repair of the same ditch, the surveyor shall have no discretion but to make the assessments in the same proportions as those originally made.
The appeal provided for, as seems to me, is only for the purpose of securing this end, that is, that the surveyor shall perform his duty as required by the statute, make the assessments for repair in the same mathematical proportion as the assessments for construction were made. The language could hardly be clearer, and we ought not to try to explain away its meaning. This court can only draw from the statute what it already contains, and can not inject into its language a purport that was never intended. We can not make law as we would have it, but must take it as it is. If the law is unconstitutional, it may be so declared. For any other relief appeal must be had to the Legislature itself.
Filed Dec. 19,1894.